PER CURIAM
Camarion Beal ("Beal") appeals from the judgment of the trial court, entered after a jury trial, convicting him of murder in the first degree, two instances of armed criminal action, and domestic assault in the first, second, and third degree. Beal challenges the sufficiency of the evidence supporting his first-degree murder conviction, claiming that the State failed to establish that Beal caused Marvin Carter's death. Because there was sufficient evidence to sustain Beal's first-degree murder conviction, we affirm the trial court's judgment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).